DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
	No claims have been added, amended, or cancelled with this response.  Claims 1-18 are pending with claims 16 and 17 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-15 are objected to because of the following informalities:
Regarding claim 9, limitation “(c) a pigment dispersant;” should not be underlined as it is not new subject matter in this claim.  
Regarding claims 10-15, these claims depend from an objected to claim and include all of the limitations thereof.  Therefore, they are also subject to the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885).
Regarding claims 1-3, 6-8, and 18, Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3), wherein the polymer comprises a reaction product of a C1 to C20 alkyl (meth)acrylate, an ethylenically unsaturated carboxylic acid, a C2 to C8 hydroxyalkyl (meth)acrylate, a vinyl aromatic, and optionally a vinyl ester of C1 to C20 carboxylic acid (Col. 2, lines 5-15), which forms an acrylic copolymer with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50); and up to about 10% by weight (Col. 11, lines 5-7) of a dispersing agent such as sodium salts of polycarboxylic acids (“pigment dispersant” is not defined by the instant specification; this is considered a “pigment dispersant” due to the recitation in instant claim 4) (Col. 10, lines 62-65).  The alkyl (meth)acrylates may be ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, methyl (meth)acrylate, and octyl acrylate (Col. 2, lines 15-30); the ethylenically unsaturated carboxylic acid can be (meth)acrylic acid (Col. 2, lines 40-45); the vinyl aromatic can be styrene (Col. 2, lines 60-65); and the optional vinyl ester can be vinyl acetate (Col. 3, lines 5-10).  The acrylic copolymer comprises monomers as set forth in claim 3.
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).
Regarding claim 5, Varela does not explicitly teach that the dispersing agent has a Brookfield Viscosity of from 160 to 400 mPa-s.  However, since it is a similar dispersant to what is used in the instant invention, a viscosity within this range is inherent.  Moreover, assuming arguendo that this viscosity is not inherent, one of ordinary skill in the art could easily modify the viscosity of the dispersant to what is needed for the particular pressure sensitive adhesive being formed.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are disclosed/taught and the viscosity of the dispersant is discovered through routine experimentation.  Additionally, there is no evidence on the record that this viscosity is critical to the invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) as applied to claim 1 above, and further in view of Yatagai et al. (US 2009/0186221).
Varela and Dodge et al. teach the composition of claim 1 as set forth above.  Varela does not explicitly teach that the dispersant is an ammonium salt of a polycarboxylic acid, only teaching a sodium salt thereof.  However, Yatagai et al. teaches pressure sensitive adhesives (¶2) comprising a dispersant that is a salt of polycarboxylic acid and teaches that either an ammonium salt or a sodium salt is preferred (¶10, 11, 51).  Varela and Yatagai et al. are analogous art because they are from the same field of endeavor, namely that of pressure sensitive adhesives comprising similar dispersants.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious use an ammonium salt, as taught by Yatagai et al., in place of the sodium salt, as taught by Varela, and would have been motivated to do so because the ammonium salt and sodium salt are art recognized equivalents used for the same purpose in forming the salt component of a polycarboxylic acid salt dispersant for pressure sensitive adhesives and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) and Akizuki et al. (US 2016/0326402).
Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3), wherein the polymer comprises a reaction product of a C1 to C20 alkyl (meth)acrylate, an ethylenically unsaturated carboxylic acid, a C2 to C8 hydroxyalkyl (meth)acrylate, a vinyl aromatic, and optionally a vinyl ester of C1 to C20 carboxylic acid (Col. 2, lines 5-15), which forms an acrylic copolymer with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50); and up to about 10% by weight (Col. 11, lines 5-7) of a dispersing agent such as sodium salts of polycarboxylic acids (“pigment dispersant” is not defined by the instant specification; this is considered a “pigment dispersant” due to the recitation in instant claim 4) (Col. 10, lines 62-65).  The alkyl (meth)acrylates may be ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, methyl (meth)acrylate, and octyl acrylate (Col. 2, lines 15-30); the ethylenically unsaturated carboxylic acid can be (meth)acrylic acid (Col. 2, lines 40-45); the vinyl aromatic can be styrene (Col. 2, lines 60-65); and the optional vinyl ester can be vinyl acetate (Col. 3, lines 5-10).  The acrylic copolymer comprises monomers as set forth in claim 11. The composition may also contain additives such as, but not limited to, plasticizers, surfactants, wetting agents, dispersing agents, or other polymers (Col. 9, line 59 to Col. 10, line 4).  
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).
Varela does not teach that the composition contains from 0.1 to 1% by weight of a silane-containing compound such as 3-glycidoxypropylmethyldiethoxysilane.  However, Akizuki et al. teaches an acrylic pressure sensitive adhesive composition (¶18) comprising from 0.01 to 1 part by weight (¶90) of a silane coupling agent such as 3-glycidoxypropylmethyldiethoxysilane (¶89).  Varela and Akizuki et al. are analogous art because they are from the same field of endeavor, namely that of acrylic pressure sensitive adhesive compositions.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 1 part by weight of 3-glycidoxypropylmethyldiethoxysilane, as taught by Akizuki et al., to the composition, as taught by Varela, and would have been motivated to do so to improve adhesion under high-temperature, high-humidity conditions (¶89).

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that the obviousness rejection relies on incorrect interpretation of the art’s teaching and is therefore invalid.  Specifically, applicant argues that the Office removes the vinyl aromatic monomer from the acrylic polymer taught by Varela and that one of ordinary skill in the art would not be motivated to remove this monomer.  This argument is unpersuasive.  In the Final Office Action mailed June 17, 2022 and in this current Non-Final Office Action, the vinyl monomer was never argued to be removed from the copolymer.  In the Final Office Action, the Office references that the acrylic copolymer is taught in Col. 2, lines 15-65 (Page 4 of Final).  The inclusion of up to line 65 does indeed include the vinyl aromatic monomer.  Further, the Final Office Action also states that styrene may be used to form the acrylic copolymer, which is a vinyl aromatic monomer.  In no way did the Office ever state that the vinyl aromatic monomer should be removed from the copolymer.  The current rejection of record very clearly states that four different types of monomers are used to make the acrylic copolymer and that another optional monomer may also be included.  The current rejection also teaches specific monomers which meet the definition of a C1 to C20 alkyl (meth)acrylate, an ethylenically unsaturated carboxylic acid, a vinyl aromatic, and a vinyl ester of C1 to C20 carboxylic acid.  The monomers claimed in claims 3 and 11 fall into these categories.  Further, the Office points out that independent claims 1 and 9 only require an acrylic emulsion having a glass transition temperature of less than or equal to -10° C and dependent claims 3 and 11 state that the acrylic emulsion is an acrylate polymer or copolymer and comprises monomers selected from those listed.  As long as at least one of those monomers is taught to be included in the copolymer, then the limitations are met.  Other monomers may be present within the copolymer as it is currently claimed.  Therefore, the acrylic copolymer of Varela does meet the claim limitations and the argument pertaining to the removal of the vinyl aromatic monomer is wholly unpersuasive.
Applicant also argues that Dodge requires the use of a tackifier and that the tackifier and the ethylene acrylic acid copolymer must be added together to Varela in order to achieve improved adhesion.  This argument is unpersuasive.  As argued in the Advisory Action of September 12, 2022, while Dodge et al. does appear to require the use of a tackifier in its invention, Dodge et al. does not state that the tackifier and the ethylene acrylic acid copolymer must be used together in order to achieve benefits of improved adhesion.  Applicant argues that this is the case because examples use both components.  However, Dodge et al. does not state that these components must be included together and work synergistically to provide benefits.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Nevertheless, assuming arguendo, that the tackifier was required for the ethylene acrylic acid copolymer to be effective in adhesives, Varela teaches that tackifiers similar to those used in Dodge et al. may be used in its composition (Col. 9, lines 20-58).  The addition of a tackifier does not make the composition of Varela unsuitable for its intended purpose nor does the inclusion of the ethylene acrylic acid copolymer.  
As far as the combination of references making each one inoperable for its intended purpose, this argument is unpersuasive.  The Office is not removing the vinyl aromatic monomer from the acrylic polymer of Varela.  As for the tackifier of Dodge et al., it is the position of the Office that it is not required to be added to Varela with the ethylene acrylic acid copolymer in order for the ethylene acrylic acid copolymer to be effective as this is not explicitly taught by Dodge et al.  As stated above though, Varela does envision the use of a tackifier so even if one of ordinary skill in the art were to add both components, the invention of Varela would not be destroyed or inoperable for its intended purpose.  Dodge et al. is not being altered as it is the secondary reference of this rejection.  
As for the interview request, an interview was scheduled for 3pm ET on October 26, 2022.  Applicant’s attorney did not call the Examiner at this time.  The Examiner called the attorney at 3:08 pm ET on that day and left a message.  That call was never returned.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767